DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Claim 10 and its dependent claims, in various embodiments are directed to an isolated nucleic acid molecule comprising a non-naturally occurring sequence.  The nucleic acid molecule comprises the following:
A 5’-arm region comprising a terminal triphosphate (5’-ppp), and in some embodiments, one or more nucleic acid residues disposed between the terminal triphosphate and the poly-uracil core (claim 16).
A poly-uracil core comprising at least 8 contiguous uracil residues.  In other embodiments, the core comprises at least 18 contiguous uracil residues (claim 11).  The 5’-arm region and the poly-uracil core do not naturally occur contiguously together in a Hepatitis C Virus. 
A 3’-arm region comprising at least 8 nucleic acid residues that is at least 30% uracil residues, wherein the 5'-most nucleic acid residue is not a uracil, rather, an adenine (claim 12).  In other embodiments, the 3’-arm region is at 30%, 40%, 50%, 60%, 70%, 80% or 90% uracil residues (claim 13).  The 3’-arm region comprises a plurality of short stretches of between 2 and 15 contiguous uracil residues with one or more cytosine residues interspersed between the plurality of short stretches (claim 14).  The 3’-arm region is covalently linked directly to the 3’-end of the poly-uracil core (claim 15).  

The method of inducing RLR signaling does not induce septic shock in the subject (claim 27).  RLR signaling is manifested by an increase in IFN-β levels, an increase is ISG54 levels, or an increase in IRF3 phosphorylation (claim 28).

Claim Objections
Claim 25 is objected to for a minor informality: Claim 25 lacks a period at the end of the sentence.  Claim 26 is also objected to because it depends from claim 25.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 13-23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hoerr et al. (US 2009/0324584 A1, “Hoerr”) evidenced by Hornung et al. (Science, 2006, 314(5801):994-997, "Hornung").  The claims are summarized above.
Hoerr discloses polynucleotide sequences that can be used in a method to induce an immune response, also in combination with a viral antigen, including attenuated viruses (claims 20 and 23), an adjuvant (claim 21) and/or pharmaceutically acceptable carrier (claim 19) (see abstract and paragraphs [0090], [0093] and [0094]).
Hoerr’s SEQ ID NO: 4 (see paragraph [0053]) is reproduced below:
5’-GUGUGUGUGUGUUUUUUUUUUUUUUUUGUGUGUGUGUGU-3’
SEQ ID NO: 4 is not disclosed as a naturally occurring sequence, nor as part of the HCV genome, thus the 5’-arm region and the poly-uracil core are not expected to naturally occur contiguously together in the genome (claim 10).  SEQ ID NO: 4 comprises a 5’-arm of 11 nucleotides (underscored) (claim 16), a poly-uracil sequence of at least 8 contagious uracil residues (i.e., 16 contiguous uracil residues), and a 3’-arm of at least 8 nucleotide residues (in bold) wherein the 5’ most nucleic acid residue of the 3’- arm region is not uracil (i.e., guanine), and wherein at least 30% of the 3’ arm region is comprised of uracil (i.e., equal G/U content is 50% U).  The 3’-arm region is covalently linked directly to the 3’-end of the poly-uracil core (claim 15).  Hoerr discloses capping the nucleotide molecules with a 5’-ppp (see paragraph [0058]) (claims 10 and 13).  
(claims 10, 13, 15 and 16).  Again, Hoerr discloses capping the nucleotide molecules with a 5’-ppp (see paragraph [0058]).
Hoerr’s SEQ ID NO: 81 meets the limitation of claim 14, having a 5-arm region, a poly-uracil core comprising 15 contiguous uracil residues covalently linked directly to a 3’-arm region that does not begin with a uracil, has 58% uracil residues, and two stretches of 15 contiguous uracil residues with three cytosine residues interspersed between the two stretches of 15 contiguous uracil residues (claim 14).  Hoerr discloses capping the nucleotide molecules with a 5’-ppp (see paragraph [0058]).
As to the ability of the nucleic acid sequence to induce RLR signaling, specifically RIG-I activation, this is an inherent property of Hoerr's sequence, evidenced by Hornung's teaching that RNA molecules having a terminal triphosphate (e.g., 5’-ppp) act as a RIG-I ligand and stimulate immune response (see Hornung abstract) (claims 17, 18, 22 and 29).  Manifestations of RLR signaling are inherent outcome of Hoerr’s method, given that the same product is given to a recipient in an amount intended to effect treatment of disease (claim 28).  Additionally, there is no indication in Hoerr that administration induced septic shock in the test recipients (see paragraphs [0246]-[0250]) (claim 27).  Therefore, the claimed invention is anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerr et al. (US 2009/0324584 A1, “Hoerr”) evidenced by Hornung et al. (Science, 2006, 314(5801):994-997, "Hornung") as applied to claims 10 and 23 above.
Claim 11 is directed to an embodiment wherein the poly-uracil core comprises at least 18 contiguous uracil residues.  As outlined above in the teachings of Hoerr, exemplified embodiments include those having 15, 16 and 17 contiguous uracil residues (see Hoerr’s SEQ ID NO: 4, 5, 78, 79, 81 and 83, which meet the limitations of claim 10).  It would have been obvious to construct a nucleic acid meeting the same limitations with an additional uracil, or more, with a reasonable expectation of success.  Hoerr discloses in Formulas I and II that the region corresponding to the instantly claimed poly-uracil core, “Xm”, is a monotonic uracil sequence, wherein “m” is at least 3, 4, 5, 6, 7, 8, 9 or 10, 10-15, 15-20, etc., successive uracil residues (see 
Claims 24 and 25 are directed to methods wherein the pharmaceutical composition, in addition to the nucleic acid, comprises a viral antigen from, for example, Flaviviridae, such as West Nile virus.  Hoerr discloses polynucleotide sequences that can be used in a method to induce an immune response, also in combination with a viral antigen, including attenuated viruses (see abstract and paragraphs [0093] and [0094]).  Treatment of numerous viral infections is contemplated in paragraph [0127], including West Nile virus, a member of Flaviviridae, but Hoerr does not specifically suggest that viral antigens or attenuated viruses from West Nile virus be included in the pharmaceutical composition.  However, it would have been obvious to have selected a viral antigen, such as an attenuated virus with a reasonable expectation of success, as suggested by Hoerr (paragraph [[0093]) from the pathogens against which disease treatment is directed, such as West Nile virus (see Hoerr, paragraph [0127]).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


26 is rejected under 35 U.S.C. 103 as being unpatentable over Hoerr et al. (US 2009/0324584 A1, “Hoerr”) evidenced by Hornung et al. (Science, 2006, 314(5801):994-997, "Hornung") as applied to claims 24 and 25 above, and further in view of de Filette et al. (Veterinary Research, March 1, 2012, 43:16, 15 pages, “de Filette”).  Claim 26 is directed to an embodiment wherein the administered viral antigen is an attenuated WNV from a lineage 2 Madagascar strain.
The teachings of Hoerr are described above, including administration of a viral antigen, such as an attenuated WNV, but there is no suggestion to select a lineage 2 Madagascar strain.  However, de Filette discloses various lineages of WNV that are of concern globally, including lineage 2, Madagascar strain (see page 4, left column, top paragraph, second full sentence).  Given Hoerr’s teachings and the significance of the Madagascar strain as taught by de Filette, one would have been motivated to select and attenuate a Madagascar strain to render it suitable for Hoerr’s method of administering a pharmaceutical composition comprising the nucleic acid and the attenuated virus for treatment of WNV (see Hoerr, paragraph [0127]).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 11, 13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,775,894 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims are a species of the instantly claimed genus.  The patented claims are directed to an isolated nucleic acid sequence as is instantly claimed with the exception that the percentage of uracil residues in the 3’-arm region is at least 80%, while the instant claims only require at least 30%, at least 40%, etc.  A species anticipates a genus.

Claims 10, 11, 13 and 15-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,434,164 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented method claims are a species of the instantly claimed genus represented in instant claims 22-29.  The patented claims are directed to a method that uses an isolated nucleic acid sequence as is instantly claimed with the exception that the percentage of uracil residues in the 3’-arm region is 

Conclusion
No claim is allowed.  Claim 12 is objected to for being dependent on a rejected claim.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648